               Case 19-69984-lrc                       Doc 37      Filed 09/11/20 Entered 09/11/20 09:02:56                                 Desc Main
                                                                   Document     Page 1 of 12
  Fill in this information to identify your case:

  Debtor 1              Letricia                 Ann                    Johnson
                        First Name               Middle Name            Last Name
                                                                                                                 ■   Check if this is an amended plan, and
  Debtor 2                                                                                                           list below the sections of the plan that
  (Spouse, if filing)   First Name               Middle Name            Last Name                                    have been changed. Amendments to
                                                                                                                     sections not listed below will be
United States Bankruptcy Court for the Northern District of Georgia                                                  ineffective even if set out later in this
                                                                                                                     amended plan.
  Case number           19-69984
  (if known)
                                                                                                     2.1; 3.2; 4.3



Chapter 13 Plan
NOTE:                          The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                               in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                               Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                               No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                               As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                               to time be amended or superseded.

  Part 1:                  Notices

To Debtor(s):                  This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                               option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                               rulings may not be confirmable.

                               In the following notice to creditors, you must check each box that applies.

To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                               Check if applicable.

                                     The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                     § 4.4.
                               You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                               have an attorney, you may wish to consult one.

                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                               confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                               otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                               Bankruptcy Rule 3015.

                               To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                               deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                               The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                               controlling, unless the Bankruptcy Court orders otherwise.

                               The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                               not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                               checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                           A limit on the amount of a secured claim, that may result in a partial
                                   § 1.1                                                                                    ■ Included                   Not Included
                                           payment or no payment at all to the secured creditor, set out in § 3.2
                                           Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                   § 1.2                                                                                       Included             ■ Not Included
                                           security interest, set out in § 3.4

                                   § 1.3   Nonstandard provisions, set out in Part 8                                        ■ Included                   Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                            Page 1 of 8

                                                                                                             Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
            Case 19-69984-lrc               Doc 37         Filed 09/11/20 Entered 09/11/20 09:02:56                                  Desc Main
                                                           Document     Page 2 of 12
Debtor Letricia Ann Johnson                                                                 Case number 19-69984

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:         36 months            ■   60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay         $2,500.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
        ■    The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

             December 2021             $2,613.00 per        month        Completion of P&B Rentals Lease-Purchase


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years                                             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                          Page 2 of 8

                                                                                                   Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
            Case 19-69984-lrc               Doc 37         Filed 09/11/20 Entered 09/11/20 09:02:56                               Desc Main
                                                           Document     Page 3 of 12
Debtor Letricia Ann Johnson                                                               Case number 19-69984
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
        ■    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the current
             contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and noticed in
             conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed claim will
             be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
             If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court orders
             otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
             treated by the plan.

              Name of creditor                                     Collateral                Estimated amount of       Interest rate on     Monthly plan
                                                                                             arrearage (if any)        arrearage            payment on
                                                                                                                       (if applicable)      arrearage

              Wells Fargo Home Mortgage                            1240 Huntington Place            $3,165.39                      0.00 % $50.00 to increase
                                                                   Cir, Lithonia, GA 30058                                                     to $125.00 in
                                                                                                                                              January 2021


§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                Page 3 of 8

                                                                                                 Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
               Case 19-69984-lrc               Doc 37         Filed 09/11/20 Entered 09/11/20 09:02:56                                    Desc Main
                                                              Document     Page 4 of 12
Debtor Letricia Ann Johnson                                                                    Case number 19-69984
           ■   The debtor(s) request(s) that the Bankruptcy Court determine the value of the secured claims listed below.
               For each non-governmental secured claim listed below, the debtor(s) state(s) that the value of the secured claim should be as set out in the
               column headed Amount of secured claim. For secured claims of governmental units, unless the Bankruptcy Court orders otherwise, the value
               of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
               each creditor checked below, debtor(s) will file a motion pursuant to Bankruptcy Rule 3012 and the Chapter 13 General Order to request
               determination of the amount of the secured claim.
               For each listed claim below, the value of the secured claim will be paid in full with interest at the rate stated below. The portion of any allowed
               claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the amount of a
               creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety as an unsecured claim
               under Part 5 of this plan.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
               of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under
               11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
        Check Name of creditor                Estimated      Collateral and      Value of        Amount of            Amount of    Interest   Monthly          Monthly
        only if                               amount of      date of purchase    collateral      claims senior to     secured      rate       pre-             post-
        motion                                total claim                                        creditor's claim     claim                   confirmation     confirmation
+       to be                                                                                                                                 adequate         payment
        filed                                                                                                                                 protection
                                                                                                                                              payment

                Ford Motor Credit               $31,621.00 2016 Ford F150;          $27,300.00               $0.00 $27,300.00            7%          $270.00  $270.00 to
                Company                                    03/18/2017                                                                                        increase to
 -                                                                                                                                                            $794.00 in
                                                                                                                                                                January
                                                                                                                                                                   2021
                Performance Finance             $15,022.00 2016 Indian              $13,805.00               $0.00 $13,805.00         5.75%          $150.00 $150.00 to
                                                           Motorcycles                                                                                       increase to
 -                                                         Chief Vintage;                                                                                     $350.00 in
                                                           11/05/2016                                                                                           January
                                                                                                                                                                   2021

§ 3.3     Secured claims excluded from 11 U.S.C. § 506.

          Check one.
               None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
           ■   The claims listed below were either:
               (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
               personal use of the debtor(s), or
               (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
               These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
               The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
               amount set out in the column headed Monthly preconfirmation adequate protection payment.
               The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
               (a) payment of the underlying debt determined under nonbankruptcy law, or
               (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
               § 1328, at which time the lien will terminate and be released by the creditor.
        Name of creditor                Collateral                       Purchase date         Estimated            Interest   Monthly                Monthly post-
                                                                                               amount of claim      rate       pre-confirmation       confirmation
+                                                                                                                              adequate protection    payment to creditor
                                                                                                                               payment                by trustee

        Bridgecrest Credit Company, 2016 Ford Fiesta                     03/14/2018                  $11,445.00        5.75%              $150.00 $150.00 to increase
 -      LLC                                                                                                                                             to $296.00 in
                                                                                                                                                       January 2021
        OneMain Financial               2006 Harley-Davidson FLST 02/13/2019                         $15,174.00        5.75%              $150.00 $150.00 to increase
 -                                      Heritage Softail                                                                                                to $350.00 in
                                                                                                                                                       January 2021




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                          Page 4 of 8

                                                                                                       Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
               Case 19-69984-lrc               Doc 37         Filed 09/11/20 Entered 09/11/20 09:02:56                                    Desc Main
                                                              Document     Page 5 of 12
Debtor Letricia Ann Johnson                                                                    Case number 19-69984
        Name of creditor                Collateral                       Purchase date         Estimated          Interest   Monthly               Monthly post-
                                                                                               amount of claim    rate       pre-confirmation      confirmation
+                                                                                                                            adequate protection   payment to creditor
                                                                                                                             payment               by trustee

        Systems & Services              2015 Salem 28RLDS                03/2017                     $15,852.52      6.75%                $200.00 $200 to increase to
 -      Technologies, Inc.                                                                                                                        $397.00 in January
                                                                                                                                                                2021

§ 3.4     Lien avoidance.

          Check one.
           ■   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5     Surrender of collateral.

          Check one.
           ■   None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6     Other Allowed Secured Claims.

�         A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
              4.75
          of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
          object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
          permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
          applicable.
          If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
          will be treated as an unsecured claim under Part 5 of this plan.
          The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
          (a) payment of the underlying debt determined under nonbankruptcy law, or
          (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
          § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                       Page 5 of 8

                                                                                                       Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
                Case 19-69984-lrc                Doc 37         Filed 09/11/20 Entered 09/11/20 09:02:56                                   Desc Main
                                                                Document     Page 6 of 12
Debtor Letricia Ann Johnson                                                                      Case number 19-69984

  Part 4:            Treatment of Fees and Priority Claims

§ 4.1       General.

�           Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
            of whether it is listed in § 4.4.
§ 4.2       Trustee's fees.

�           Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3       Attorney's fees.

�           (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
            $_____________.
                 5,110.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
            22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

�           (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
            forth in the Chapter 13 Attorney's Fees Order.

�           (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
            above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

�           (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
            § 4.3(a).

�                                                                                                                 1,342.00
            (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
            Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

�           (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                                 2,810.00
            the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
            debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
            stated amount or the maximum amount to the attorney, whichever is less.

�           (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
                  2,810.00
            $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
            the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
            14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
            Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

�           (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
            from the funds available, any allowed fees, expenses, and costs that are unpaid.

�           (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
            fees, expenses, and costs that are unpaid.


§ 4.4       Priority claims other than attorney's fees.
                None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

            (a) Check one.
            ■   The debtor(s) has/have no domestic support obligations. If this box is checked, the rest of § 4.4(a) need not be completed or reproduced.

                The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-petition domestic support
                obligations directly to the holder of the claim.

                 Name and address of creditor:               Name and address of child support                      Estimated amount of        Monthly plan payment
    +                                                        enforcement agency entitled to § 1302(d)(1)
                                                             notice
                                                                                                                    claim



        -
            (b) The debtor(s) has/have priority claims other than attorney's fees and domestic support obligations as set forth below:

                 Name and address of creditor:                                                                                 Estimated amount of claim
    +
        -        Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101                                                                                       $0.00


        -        Georgia Department of Revenue, 1800 Century Blvd, Ste 17200, Atlanta, GA 30345                                                                      $0.00



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                         Page 6 of 8

                                                                                                        Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
                Case 19-69984-lrc              Doc 37         Filed 09/11/20 Entered 09/11/20 09:02:56                                 Desc Main
                                                              Document     Page 7 of 12
Debtor Letricia Ann Johnson                                                                   Case number 19-69984

  Part 5:           Treatment of Nonpriority Unsecured Claims
§ 5.1       Nonpriority unsecured claims not separately classified.
            Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
            receive:
            Check one.
                A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
                creditors provided for in this plan.
                The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
                made to all other creditors provided for in this plan.
            ■   100% of the total amount of these claims

            Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
            allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
            debtor(s), and other priority claims under Part 4.

§ 5.2       Maintenance of payments and cure of any default on nonpriority unsecured claims.
            Check one.
            ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3       Other separately classified nonpriority unsecured claims.
            Check one.
            ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:           Executory Contracts and Unexpired Leases

§ 6.1       The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
            and unexpired leases are rejected.

            Check one.
                None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
            ■   Assumed items. Current installment payments will be disbursed directly by the debtor(s). Arrearage payments will be disbursed by the
                trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

                 Name of creditor                            Description of leased property or executory          Estimated                   Monthly
                                                             contract                                             amount of                   postconfirmation
    +                                                                                                             arrearage                   payment to cure
                                                                                                                                              arrearage

        -        P&B Rentals, LLC                            Storage Box Lease-Purchase                                               $0.00                       $0.00


  Part 7:           Vesting of Property of the Estate

§ 7.1       Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
            debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
            completion of payments by the debtor(s).

  Part 8:           Nonstandard Plan Provisions

§ 8.1       Check “None” or list Nonstandard Plan Provisions.
                None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
            included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

            The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)
            The Trustee shall not treat the claim of the U.S. Department of Housing and Urban Development (Claim No. 2).
            Payments to be made by the Debtor on the debt owed to U.S. Department of Housing and Urban Development do not
            come due during the pendency of the Chapter 13 case. If the payments to the U.S. Department of Housing and Urban
            Development do become due during the case, Debtor will pay the claim directly.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                                    Page 7 of 8

                                                                                                     Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
          Case 19-69984-lrc               Doc 37        Filed 09/11/20 Entered 09/11/20 09:02:56                              Desc Main
                                                        Document     Page 8 of 12
Debtor Letricia Ann Johnson                                                            Case number 19-69984




  Part 9:       Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


   �    /s/ Letricia Johnson
        Signature of debtor 1 executed on 09 / 10 / 2020
                                                                                  �    /s/
                                                                                       Signature of debtor 2 executed on
                                          MM / DD / YYYY                                                                   MM / DD / YYYY

        1240 Huntington Place Cir                       Lithonia, GA 30058
        Address                                        City, State, ZIP code           Address                                      City, State, ZIP code



   �    /s/ Samuel O. Shoaga, 720095
        Signature of attorney for debtor(s)
                                                                                      Date:   09 / 10 / 2020
                                                                                              MM / DD / YYYY



        The Semrad Law Firm, LLC                                                       235 Peachtree Street NE Suite 300 Atlanta, GA 30303
        Firm                                                                           Address                                     City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                          Page 8 of 8

                                                                                              Doc ID: 50186d02290dd8f81ddbbd4d40a47dc5273fba7c
Case 19-69984-lrc     Doc 37    Filed 09/11/20 Entered 09/11/20 09:02:56        Desc Main
                                Document     Page 9 of 12




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                    {             CHAPTER 13
                                          {
Letricia Ann Johnson,                     {             CASE NO. 19-69984-LRC
                                          {
                                          {
         DEBTOR.                          {



                               CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that I am more than 18 years of age, and
that on this day; I served a copy of the foregoing Chapter 13 plan upon the following by
depositing a copy of the same in U.S. Mail with sufficient postage affixed thereon to ensure
delivery:

Letricia Ann Johnson
1240 Huntington Place Circle
Lithonia, GA 30058


                     (see Creditor Mailing Matrix annexed hereto)


      I further certify that, by agreement of parties, Melissa J. Davey, standing Chapter
13 Trustee, was served via the ECF electronic mail/noticing system.


                                                 Done, this 11th day of September 2020.

                                                 /s/
                                                 Samuel O. Shoaga
                                                 Ga. Bar No. 720095
                                                 The Semrad Law Firm, LLC
                                                 235 Peachtree Street NE
                                                 Suite 300
                                                 Atlanta, Georgia 30303
                Case 19-69984-lrc     Doc 37   Filed 09/11/20           Entered 09/11/20 09:02:56      Desc Main
Label Matrix for local noticing            AVANT
                                              Document            Page 10 of 12           BANK OF AMERICA
113E-1                                     222 N. LASALLE ST SUITE 1700                   450 American St
Case 19-69984-lrc                          CHICAGO, IL 60601-1101                         Simi Valley, CA 93065-6285
Northern District of Georgia
Atlanta
Fri Sep 11 08:41:56 EDT 2020
Peter John Batalon                         Bridgecrest Credit Company LLC                 CREDIT ONE BANK NA
The Semrad Law Firm, LLC                   Po Box 29018                                   PO BOX 98875
Suite 300                                  Phoenix, AZ 85038-9018                         LAS VEGAS, NV 89193-8875
235 Peachtree Street NE
Atlanta, GA 30303-1404

Capital One N.A.                           Carvana LLC                                    Melissa J. Davey
by American InfoSource as agent            P O Box 29018                                  Melissa J. Davey, Standing Ch 13 Trustee
4515 N Santa Fe Ave                        Phoenix, AZ 85038-9018                         Suite 200
Oklahoma City, OK 73118-7901                                                              260 Peachtree Street, NW
                                                                                          Atlanta, GA 30303-1236

Department Stores National Bank            Department of Justice, Tax Division            Emory Healthcare
c/o Quantum3 Group LLC                     75 Ted Turner Drive SW                         Po Box 102398
PO Box 657                                 Civil Trial Section, Southern                  Atlanta, GA 30368-2398
Kirkland, WA 98083-0657                    Atlanta, GA 30303-3315


(p)FORD MOTOR CREDIT COMPANY               (p)GEORGIA DEPARTMENT OF REVENUE               Internal Revenue Service
P O BOX 62180                              COMPLIANCE DIVISION                            PO Box 7346
COLORADO SPRINGS CO 80962-2180             ARCS BANKRUPTCY                                Philadelphia, PA 19101-7346
                                           1800 CENTURY BLVD NE SUITE 9100
                                           ATLANTA GA 30345-3202

Internal Revenue Service - Atl             (p)JEFFERSON CAPITAL SYSTEMS LLC               Letricia Ann Johnson
401 West Peachtree St NW Room 1665         PO BOX 7999                                    1240 Huntington Place Cir
ATTN: Ella Johnson, M/S 334-D              SAINT CLOUD MN 56302-7999                      Lithonia, GA 30058-3028
Atlanta, GA 30308


Brian K. Jordan                            LVNV Funding, LLC                              Ronald A. Levine
Aldridge Pite, LLP                         Resurgent Capital Services                     Levine & Block, LLC
Suite 500 - Fifteen Piedmont Center        PO Box 10587                                   P.O. Box 422148
3575 Piedmont Road, NE                     Greenville, SC 29603-0587                      Atlanta, GA 30342-9148
Atlanta, GA 30305-1636

MACYS/DSNB                                 Medallion Bank                                 Office of the Attorney General - Atlanta
9111 DUKE BLVD                             c/o Systems & Services Technologies, Inc       40 Capitol Sq Sw
MASON, OH 45040-8999                       PO Box 9013                                    Attn: Karrollanne K. Cayce
                                           Addison, Texas 75001-9013                      Atlanta, GA 30334-9057


Office of the United States Trustee        OneMain Financial                              OneMain Financial Group, LLC
75 Ted Turner Dr Sw                        PO Box 3251                                    PO Box 3251
Atlanta, GA 30303-3315                     Evansville, IN 47731-3251                      Evansville, IN 47731-3251



P&B Rentals, LLC                           PERFORMANCE FINANCE                            PMB Rentals LLC
PO Box 489                                 10509 PROFESSIONAL CIR S                       c/o Hagwood and Tipton, P.C.
Paris, TN 38242-0489                       RENO, NV 89521-5864                            P.O. Box 726
                                                                                          Paris, TN 38242-0726
                Case 19-69984-lrc           Doc 37       Filed 09/11/20            Entered 09/11/20 09:02:56           Desc Main
PRA Receivables Management, LLC                      Performance
                                                        Document  Finance Page 11 of 12                   SST/MEDALLION
PO Box 41021                                         Wayfinder BK as agent for                            4315 PICKETT RD
Norfolk, VA 23541-1021                               Performance Finance                                  SAINT JOSEPH, MO 64503-1600
                                                     PO Box 64090
                                                     Tucson, AZ 85728-4090

SYNCB/CAR CARE SYN CAR                               SYNCB/CARE CREDIT                                    SYNCB/LOWES
PO BOX 965036                                        C/O P.O. BOX 965036                                  PO BOX 965005
ORLANDO, FL 32896-5036                               ORLANDO, FL 32896-0001                               ORLANDO, FL 32896-5005



SYNCB/WALMART                                        Samuel O. Shoaga                                     Chad Ralston Simon
Po Box 530927                                        The Semrad Law Firm, LLC                             The Chad R. Simon Law Firm, LLC
Atlanta, GA 30353-0927                               Suite 300                                            P.O. Box 80727
                                                     235 Peachtree Street NE                              Atlanta, GA 30366-0727
                                                     Atlanta, GA 30303-1404

Special Assistant U.S. Attorney                      Synchrony Bank                                       TD BANK USA/TARGETCRED
401 W. Peachtree Street, NW, STOP 1000-D             c/o PRA Receivables Management, LLC                  PO Box 660170
Atlanta, GA 30308                                    PO Box 41021                                         Dallas, TX 75266-0170
                                                     Norfolk, VA 23541-1021


TD Bank USA, N.A.                                    (p)US DEPARTMENT OF HOUSING AND URBAN DEVELOP        United States Attorney
C O WEINSTEIN & RILEY, PS                            ATTN ROBERT ZAYAC                                    Northern District of Georgia
2001 WESTERN AVENUE, STE 400                         40 MARIETTA ST SUITE 300                             75 Ted Turner Drive SW, Suite 600
SEATTLE, WA 98121-3132                               ATLANTA GA 30303-2812                                Atlanta GA 30303-3309


Wayfinder BK as agent for Performance                Wells Fargo Bank, N.A.                               Wells Fargo Home Mortgage
Finance                                              Default Document Processing                          PO Box 10335
PO Box 64090                                         MAC# N9286-01Y                                       MAC#X2302-04-e
Tucson, AZ 85728-4090                                1000 Blue Gentian Road                               Des Moines, IA 50306-0335
                                                     Eagan MN 55121-7700



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Ford Motor Credit Company                            (d)Ford Motor Credit Company, LLC                    Georgia Department of Revenue
PO Box 62180                                         A Delaware Limited Liability Company                 1800 Century Boulevard
attn: Ann Bloetscher                                 Drawer 55-953                                        c/o T Truong
Colorado Springs, CO 80962                           P.O. Box 55000                                       Atlanta, GA 30345
                                                     Detroit, MI 48255-0953

Jefferson Capital Systems LLC                        U.S. Department of Housing and Urban Develop
Po Box 7999                                          40 Marietta Street
Saint Cloud Mn 56302-9617                            Atlanta, GA 30303




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                Case 19-69984-lrc           Doc 37   Filed 09/11/20         Entered 09/11/20 09:02:56      Desc Main
(u)Ford Motor Credit Company, LLC, A Delaware    (d)OneMain
                                                    Document Financial Page 12 of 12          (u)Systems & Services Technologies Inc
                                                 PO Box 3251
                                                 Evansville, IN 47731-3251



(u)Wells Fargo Bank, N.A                         End of Label Matrix
                                                 Mailable recipients   47
                                                 Bypassed recipients    4
                                                 Total                 51
